Citation Nr: 0112437	
Decision Date: 05/01/01    Archive Date: 05/09/01

DOCKET NO.  95-01 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUES

Entitlement to service connection for a back condition.

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	John M. Kennedy, Jr., attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1942 to December 
1945.

This appeal came to the Board of Veterans' Appeals (Board) 
from April 1993 and later RO decisions that denied service 
connection for a back disorder, bilateral hearing loss, and a 
shrapnel wound scar of the right arm.  A hearing officer 
decision in September 1994 granted service connection for the 
shrapnel wound scar of the right arm.  A January 1995 RO 
rating decision implemented the September 1994 hearing 
officer decision and assigned a zero percent evaluation for 
the scar of the right arm.  The veteran did not submit a 
timely appeal with the evaluation assigned for the right arm 
scar and this matter was not for appellate consideration.  In 
April 1998, the Board denied the claims for service 
connection for a back disorder and bilateral hearing loss as 
not well grounded.

The veteran then appealed the April 1998 Board decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, the Court), and he appointed John M. 
Kennedy, Jr., attorney, to represent him.  In an October 2000 
memorandum decision, the Court vacated the Board's April 1998 
decision and remanded the case for further development and 
readjudication.  In November 2000, the Court entered 
judgment.

In a December 2000 letter, the Board asked the veteran's 
attorney whether he wanted to submit additional evidence 
and/or argument.  A review of the record does not show 
receipt of a reply from the attorney.



REMAND

The April 1998 Board decision denied the claims for service 
connection for a back disorder and bilateral hearing loss as 
not well grounded.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (to be codified at 38 U.S.C.A. §§ 5100, 5103A, and 
5126, and to be codified as amended at 5102, 5103, 5106 and 
5107) eliminated the concept of a well-grounded claim and 
redefined VA's duty to assist a veteran in the development of 
a claim.

Copies of the October 2000 Court order and the December 2000 
Board letter to the attorney have been placed in the 
veteran's claims folder.  After review of the record and 
Court instructions, it is the judgment of the Board that 
additional evidentiary development and adjudicative action is 
required, as detailed below.  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for a back condition and 
bilateral hearing loss since separation 
from service.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.

2.  The RO should review the file and 
prepare a summary of the veteran's 3 
hospitalizations in service as noted in 
the transcript of his hearing before the 
undersigned in November 1997.  This 
summary, along with a copy of the 
veteran's separation from service 
document and other relevant service 
information should be sent to the 
National Personnel Records Center (NPRC) 
with a request for service medical 
records, including "CLINICAL" records 
related to his inpatient hospital 
treatment.  Copies of prior replies from 
the NPRC should also be sent with the 
request.  The employee designated as the 
military records specialist at the RO 
should assist in the attempt to obtain 
medical reports of the veteran's 
treatment in service from the NPRC.

3.  The veteran should be asked to submit 
statements from his brothers if they can 
attest to his having hearing loss soon 
after separation from service as noted in 
his testimony at a personal hearing in 
August 1994.

4.  The veteran should be scheduled for a 
VA compensation examination to determine 
the nature and extent of any back 
disorder, including disorders of the 
cervical and lumbar spine, and to obtain 
opinions as to the etiology of any back 
condition found.  The examiner should 
give a fully reasoned opinion as to the 
etiology of any back disorder found, 
including whether it is at least as 
likely as not that the back disorder is 
due to an incident of service.  The 
examiner should support the opinions by 
discussing medical principles as applied 
to the specific medical evidence in the 
veteran's case.  In order to assist the 
examiner in providing the requested 
information, the claims folder must be 
made available to the examiner and 
reviewed prior to the examination.

5.  The veteran should be schedule for VA 
audiological evaluation in order to 
determine the nature and extent of his 
bilateral hearing loss and to obtain an 
opinion as to the etiology of this 
condition.  The veteran's claims folder 
should be made available to an 
appropriate specialist for review and to 
obtain an opinion as to whether it is at 
least as likely as not that the veteran's 
current bilateral hearing loss is related 
to an incident of service, including 
exposure to artillery noise.  The 
specialist should support the opinion by 
discussing medical principles as applied 
to the medical evidence in this case.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

7.  The RO should review the claims for 
service connection for a back disorder 
and bilateral hearing loss on the merits.  
This review should reflect consideration 
of the provisions of 38 U.S.C.A. 
§ 1154(b) (West 1991).  If action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and his attorney.  They 
should be afforded the opportunity to 
respond to the supplemental statement of 
the case before the file is returned to 
the Board.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



